Exhibit 10.7

 

Execution Draft

 

SPECIAL FACILITIES LEASE

 

between

 

CHARTER COUNTY OF WAYNE,

STATE OF MICHIGAN

 

and

 

MESABA AVIATION, INC.

 

pertaining to facilities at

DETROIT METROPOLITAN WAYNE COUNTY AIRPORT

 

 

Dated as of June 1, 1990

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND EXHIBITS

 

1.1

Definitions

 

1.2

Exhibits

 

 

 

 

ARTICLE II THE LEASE AND SPECIAL FACILITIES CHARGES

 

2.1

Description

 

2.2

Term

 

2.3

Permitted Uses and Purposes

 

2.4

Special Facilities Charges

 

2.5

Manner of Payment and Amount of Special Facilities Charges

 

2.6

Notice of Current Expenses

 

2.7

Prepayment

 

 

 

 

ARTICLE III FINANCING THE FACILITIES

 

3.1

Issuance of Series 1990 Bonds

 

3.2

Series 1990 Bond Details

 

3.3

Insufficiency of Series 1990 Bond Proceeds

 

3.4

Additional Bonds

 

3.5

Use of Surplus Bond Proceeds

 

 

 

 

ARTICLE IV CONSTRUCTION OF FACILITIES; APPLICATION OF BOND PROCEEDS

 

4.1

Mesaba Obligation to Construct Facilities

 

4.2

Consulting Engineer; Duties

 

4.3

Mesaba Contracting and Construction Responsibilities

 

4.4

Design and Construction Procedures; Construction Contracts and Sub-Contracts

 

4.5

Submission and Approval of Plans and Contracts; Construction Inspection

 

4.6

Disbursements from Construction Fund

 

4.7

County Rights to Stop or Alter Construction

 

4.8

Completion of Construction

 

4.9

Building Permits and Performance Bond

 

 

 

 

ARTICLE V MAINTENANCE, REPAIR AND OPERATION

 

5.1

Maintenance

 

5.2

Common Access Avenues

 

5.3

Utility Services

 

5.4

Insurance

 

5.5

Taxes

 

5.6

Right of Ingress and Egress

 

5.7

County Access to Facilities

 

5.8

Conduct of Operations of the Facilities

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI DAMAGE OR CONDEMNATION OF FACILITIES

 

6.1

Repair and Replacement after Damage or Destruction

 

6.2

Election to Prepay Special Facilities Charges

 

6.3

Condemnation

 

 

 

 

ARTICLE VII MESABA REPRESENTATIONS, WARRANTIES AND COVENANTS

 

7.1

Mesaba’s Representations

 

7.2

Compliance with Laws

 

7.3

Mesaba Maintenance of Existence

 

7.4

General Limitations with Respect to Non-Impairment of Tax-Exempt Status of the
Bonds

 

7.5

County Fees and Expenses

 

7.6

Trustee Fees and Expenses

 

7.7

Mesaba’s Obligations Unconditional

 

7.8

Mesaba Bound by Ordinance

 

7.9

Investments; Arbitrage Covenant

 

7.10

Non-Discrimination

 

7.11

Letter of Credit; Alternate Letter of Credit

 

 

 

 

ARTICLE VIII COUNTY FINDINGS AND REPRESENTATIONS

 

8.1

County Findings and Representations

 

8.2

County Authority to Issue Bonds

 

 

 

 

ARTICLE IX DEFAULT

 

9.1

Events of Default

 

9.2

Waiver of Default

 

9.3

County Performance of Mesaba’s Obligations

 

9.4

Remedies upon Event of Default

 

9.5

Payment of Attorneys’ Fees and Other Expenses

 

9.6

No Remedy Exclusive

 

9.7

Limitation on Waivers

 

 

 

 

ARTICLE X INDEMNIFICATION

 

10.1

Indemnification of Trustee

 

10.2

Indemnification of County

 

 

 

 

ARTICLE XI ACTIONS AFFECTING TITLE AND POSSESSION

 

11.1

Quiet Enjoyment

 

11.2

Title to Equipment and Improvements

 

11.3

Surrender of Possession

 

11.4

Mineral Rights

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XII ASSIGNMENT AND SUBLETTING; RIGHTS OF LEASEHOLD MORTGAGEE

 

12.1

Sale Assignment Transfer, or Sublease

 

12.2

Rights of Mortgagee

 

12.3

Simultaneous Assignment and Subletting of Related Airport Facilities

 

12.4

Sublessee, Etc., Bound by Ordinance

 

 

 

 

ARTICLE XIII GROUND LEASE

 

13.1

Relationship of the Lease to Ground Lease

 

 

 

 

ARTICLE XIV MISCELLANEOUS PROVISIONS

 

14.1

Notices

 

14.2

Paragraph Headings

 

14.3

Severability

 

14.4

Binding Effect

 

14.5

Lease to United States of America

 

14.6

Amendment

 

14.7

Governing Law

 

14.8

Cancellation by Mesaba

 

14.9

Cancellation by County

 

14.10

Rights After Bonds Paid

 

 

EXHIBITS

 

Exhibit A

Description of the Facilities

Exhibit B

Requisition Certificate

Exhibit C

Completion Certificate

 

iii

--------------------------------------------------------------------------------


 

MESABA AVIATION, INC.

SPECIAL FACILITIES LEASE

 

THIS LEASE, made and entered into as of June 1, 1990, by and between the CHARTER
COUNTY OF WAYNE, MICHIGAN, a public body corporate, with principal offices at
600 Randolph Street, Detroit, Michigan 48226 and MESABA AVIATION, INC., a
corporation organized and existing under the laws of the State of Minnesota with
principal offices located at 7501 26th Avenue South, Minneapolis, Minnesota
55450.

 

WITNESSETH:

 

WHEREAS, the County owns and operates the Detroit Metropolitan Wayne County
Airport, located in the City of Romulus, County of Wayne, State of Michigan and
has the power to lease premises and facilities and to grant rights and
privileges with respect thereto, pursuant to the provisions of Act 327, Public
Acts of Michigan, 1945, as amended; and

 

WHEREAS, Mesaba is engaged in the business of transporting persons, property,
cargo and mail by aircraft; and

 

WHEREAS, Mesaba desires to lease and to obtain rights and privileges with
respect to certain facilities at the Airport (as defined herein, the
“Facilities”) upon the terms and conditions hereinafter provided; and

 

WHEREAS, because of the necessity that the Facilities be designed, acquired,
constructed and installed in a manner which will suit Mesaba’s needs, Mesaba
will undertake the design, acquisition, construction and installation of the
Facilities on behalf of the County; and

 

WHEREAS, the County proposes to finance the acquisition, construction and
installation of the Facilities by the issuance of bonds to be paid solely from
the Net Revenues, as defined in the Ordinance (hereinafter defined), to be
derived by the County under the Lease (hereinafter defined) or from any
successor, amendatory or replacement contracts to the Lease; and

 

WHEREAS, the County and Mesaba have entered or will simultaneously enter into a
separate ground lease for the use of Airport ground space for the location of
the Facilities;

 

NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants and agreements herein contained, the parties agree as follows:

 

ARTICLE I

DEFINITIONS AND EXHIBITS

 

1.1           Definitions.

 

Whenever used in the Lease, except when otherwise indicated by the context, the
following terms shall have the following meanings:

 

“Act 94” means Act 94, Public Acts of Michigan, 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

“Act 327” or “Aeronautics Code” means Act 327, Public Acts of Michigan, 1945, as
amended.

 

“Act of Bankruptcy” means the filing of a petition in bankruptcy under the
United States Bankruptcy Code or the commencement of a proceeding under any
other applicable law now or hereafter in effect by or against Mesaba or any
successor to or assignee of the Lease.

 

“Additional Bonds” means any bonds of equal standing issued under the authority
of the Ordinance in addition to the Series 1990 Bonds.

 

“Airport” means the Detroit Metropolitan Wayne County Airport and all
aeronautical facilities owned and operated by the County in connection
therewith, including all real property now or hereafter owned by the County, the
terminal buildings, airport facilities and all other improvements and equipment
now or hereafter located, constructed, installed or situated thereon.

 

“Alternate Letter of Credit” means an irrevocable letter of credit delivered to,
and accepted by, the Trustee pursuant to the Ordinance. An Alternate Letter of
Credit shall be issued by a commercial bank organized and doing business in the
United States or a branch or agency of a foreign commercial bank located in the
United States and subject to regulation by state or federal banking regulatory
authorities the senior debt of which is rated by a national rating agency in the
same or better category as the senior debt of the issuer of the then effective
Letter of Credit, or, in the alternative, of the outstanding obligations then
rated on the basis of a letter of credit issued by such issuer, and shall be in
substantially the form of the original Letter of Credit. On or before the date
of the delivery of any Alternate Letter of Credit to the Trustee, as a condition
to the acceptance of such Alternate Letter of Credit by the Trustee, the Obligor
shall furnish to the Trustee (i) written evidence that the issuer of such
Alternate Letter of Credit is a commercial bank organized and doing business in
the United States or a branch or agency of a foreign commercial bank located and
doing business in the United States and subject to regulation by state or
federal banking regulatory authorities, (ii) an opinion of Bond Counsel stating
that the delivery of such Alternate Letter of Credit to the Trustee is
authorized under this Lease and complies with the terms hereof and that the
delivery of such Alternate Letter of Credit does not adversely affect the
exclusion from gross income for Federal income tax purposes for the interest on
the Bonds, and (iii) an opinion of counsel satisfactory to the Trustee in form
satisfactory to the Trustee to the effect that the Alternate Letter of Credit is
the valid and binding obligation of the bank (or, in the case of a branch or
agency of a foreign commercial bank, the branch or agency) issuing the same,
enforceable in accordance with its terms. In the case of an Alternate Letter of
Credit issued by a branch or agency of a foreign commercial bank there shall
also be delivered an opinion of counsel satisfactory to the Trustee and licensed
to practice law in the jurisdiction in which the head office of such bank is
located in form satisfactory to the Trustee, to the effect (i) that the
Alternate Letter of Credit is the valid and binding obligation of such bank
enforceable in accordance with its terms in the courts of the jurisdiction in
which the head office of such bank is located, (ii) that such bank has consented
to jurisdiction in the United States, (iii) that such branch or agency is
subject to banking regulations of the United States or any state thereof, and
(iv) that a judgment upon the Alternate Letter of Credit obtained in the United
States against such branch or agency would be enforceable against such bank in
the courts of the jurisdiction in which the head office of such bank is located
without relitigation of the merits.

 

2

--------------------------------------------------------------------------------


 

“Authorized Representative” means the representative of Mesaba, duly authorized
by proper action of Mesaba, as evidenced by a signed certificate of its
Secretary, to act on behalf of Mesaba.

 

“Bank” means Norwest Bank Minnesota, National Association, or any provider of an
Alternate Letter of Credit.

 

“Best Efforts” means that the County shall use all commercially reasonable
efforts, calculated to reach any potential user of any vacated portion of the
Facilities, which is willing to relet such Facilities and become a party to and
assume the Mesaba obligations under the Lease, the Airport Agreement and/or
Ground Lease with respect to such Facilities.

 

“Bond Counsel” means Miller, Canfield, Paddock and Stone, attorneys of Detroit,
Michigan, Lewis, White & Clay, A Professional Corporation, attorneys of Detroit,
Michigan, or any nationally recognized bond counsel acceptable to the Trustee
and the County.

 

“Bond Fund” refers to the Bond and Interest Redemption Fund created pursuant to
Section 5.2B of the Ordinance.

 

“Bond Payment Date” means any of the dates specified in the Ordinance for
payment of interest, or interest and principal, on the Bonds, which dates occur
semiannually on June 1 and December 1 of each year, commencing December 1, 1990.

 

“Bonds” means the Series 1990 Bonds and any Additional Bonds issued pursuant to
the Ordinance.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations,
rulings and court decisions thereunder.

 

“Completion Certificate” means the certificate referred to in Section 4.8
hereof, substantially in the form attached hereto as Exhibit C.

 

“Completion Date” means the date upon which the Completion Certificate is
delivered to the Trustee.

 

“Construction Fund” shall have the meaning assigned to such term in the
Ordinance.

 

“Consulting Engineer” means Albert Kahn Associates, Inc., Architects &
Engineers, Detroit, Michigan.

 

“County” means the Charter County of Wayne, State of Michigan.

 

“County Approval” means approval by the Assistant County Executive for Airports
and Major County Construction or his designee.

 

“Current Expenses” shall have the meaning assigned to such term in Section 2.6.

 

“Default” and “Event of Default” means those defaults and events of default,
respectively, specified and defined in Article IX.

 

“Disbursing Agreement” means the Disbursing Agreement dated as of June 1, 1990,
among Mesaba, the Bank, the Trustee and Commonwealth Land Title Insurance
Company or an agent thereof.

 

“Effective Date” means the date of delivery of the Series 1990 Bonds at which
time the Lease term begins, if not earlier begun.

 

3

--------------------------------------------------------------------------------


 

“Facilities” means the design, acquisition, construction and installation of the
airport facilities described in Exhibit A.

 

“Facilities Costs” shall be deemed to include all costs for the design,
acquisition, construction, installation and financing of the Facilities,
including, but not limited to obligations of the County or Mesaba on behalf of
the County incurred for: (a) materials, machinery, furnishings and equipment and
for labor and contractors, builders and materialmen in connection with the
design, acquisition, construction and installation of the Facilities or any
portion thereof; (b) the cost of contract bonds and of insurance of all kinds
that may be required or necessary during the course of construction of the
Facilities or any portion thereof which is not paid by the contractor or
contractors or otherwise provided for; (c) architectural and engineering
expenses for test borings, surveys, estimates, plans and specifications and
preliminary investigations therefor, and for supervising construction, as well
as for the performance of all other duties required for the proper construction
of the Facilities or any portion thereof; (d) legal, accounting, financial and
printing expenses and fees, compensation and expenses of the County, the Bank,
the Trustee and the Placement Agent, and all other expenses incurred in
connection with the acquisition of the Facilities or any portion thereof and the
issuance of the Bonds; (e) all other costs which the County or Mesaba shall be
required to pay, under the terms of any contract or contracts approved by the
County, for the design, acquisition, construction and installation of the
Facilities or any portion thereof; (f) fees and expenses incurred in connection
with the issuance of the Letter of Credit; (g) the cost of a Title Insurance
Policy and survey of the site of the Facilities; and (h) any sums required to
reimburse the County or Mesaba for advances made by either of them for any of
the above items, or for any other costs incurred and for work done by either of
them which are properly chargeable to the Facilities.

 

“Facilities Purposes” means the use of the Facilities set forth in Section 2.3
of the Lease.

 

“Ground Lease” means the agreement dated as of June 1, 1990, as amended or
extended, between the County and Mesaba by which Mesaba obtains the use of real
property upon which the Facilities shall be constructed at the Airport.

 

“Improvements to the Facilities” means such additions (including real property),
equipment, improvements, modifications or relocations as the County may approve
and which Mesaba may deem necessary or desirable in, on, or to the Facilities,
all of which shall be included in the Plans and Specifications and shall become
part of the Facilities.

 

“Investment Income” shall have the meaning assigned to such term in the
Ordinance.

 

“Lease” means this Special Facilities Lease, as amended from time to time.

 

“Letter of Credit” means a Letter of Credit providing for payment of the Series
1990 Bonds which Mesaba is obligated to deliver simultaneously with the delivery
of Series 1990 Bonds substantially in the form attached to the Reimbursement
Agreement.

 

“Mesaba” means Mesaba Aviation, Inc., a Minnesota corporation, and its
successors and assigns.

 

“Net Revenues” means all revenues of the Facilities, including Special
Facilities Charges and Investment Income, derived from the Facilities under the
Lease, or under any successor contract or agreement, or the Letter of Credit, or
from the Bond proceeds, after payment of Current Expenses.

 

4

--------------------------------------------------------------------------------


 

“Notice of Intent Resolution” means the resolution adopted by the County
Commission on January 18, 1990, which, inter alia, stated the intent of the
County to issue the Series 1990 Bonds to finance the Facilities.

 

“Operating Year” means the operating year of the County; i.e., December 1 of
each year to and including December 30 of the following calendar year.

 

“Operation and Maintenance Fund” shall have the meaning assigned to such term in
Section 5.2A of the Ordinance.

 

“Ordinance” means Ordinance No. 322 adopted by the County Commission,
authorizing issuance of the Bonds and supplemented in accordance with its terms.

 

“Outstanding Bonds” or “Bonds outstanding” shall mean all Bonds which have been
authenticated and delivered by the Trustee under the ordinance, except:

 

(a)           Bonds canceled after purchase in the open market or because of
payment at or redemption prior to maturity;

 

(b)           Bonds deemed paid under the Ordinance; or

 

(c)           Bonds in lieu of which other Bonds have been authenticated under
this Ordinance.

 

“Placement Agent” shall have the meaning assigned to such term in the Ordinance.

 

“Plans and Specifications” means the drawings, plans and technical
specifications relating to the design, installation and construction of the
Facilities, as amended from time to time and prepared in sufficient detail to
permit the County to approve the character, placement and appearance of the
Facilities.

 

“Rebate Account” shall have the meaning assigned to such term in the Ordinance.

 

“Receiving Fund” shall have the meaning assigned to such term in the Ordinance.

 

“Redemption Price” means with respect to the Bonds, the principal amount of the
Bonds to be redeemed, plus the applicable premium, if any, payable upon
redemption (but excluding any Conditional Supplemental Premium) as set forth in
the BOND FORM APPENDIX to the Ordinance.

 

“Reimbursement Agreement” means the Letter of Credit and Reimbursement Agreement
dated as of June 1, 1990, between Mesaba and the Bank.

 

“Requisition Certificate” means the certificate referred to in Section 4.6, a
form of which is attached as Exhibit B.

 

“Series 1990 Bonds” means the Charter County of Wayne (Michigan) Special Airport
Facilities Revenue Bonds (Mesaba Aviation, Inc. Facilities), Series 1990.

 

“Special Facilities Charges” means the rental payments to be remitted directly
to the Trustee and to the County pursuant to the Lease which shall be in an
amount sufficient to pay Current Expenses and to ensure sufficient Net Revenues
for timely payment of the principal or Redemption Price and interest on the
Bonds, whether at maturity or redemption as the same become due, and any
required deposits to make up deficiencies in the Reserve Account.

 

5

--------------------------------------------------------------------------------


 

“Title Insurance Policy” shall be the Title Insurance Policy described in the
Disbursing Agreement.

 

“Trustee” means the Trustee under the Ordinance, or any successor at any later
time serving under the Ordinance.

 

1.2           Exhibits. Exhibits to the Lease consist of:

 

A             Description of the Facilities.

B             Requisition Certificate.

C             Completion Certificate.

 

ARTICLE II

THE LEASE AND SPECIAL FACILITIES CHARGES

 

2.1           Description. The County hereby leases to Mesaba, and Mesaba hereby
leases from the County, the Facilities described in Exhibit A.

 

2.2           Term.  Mesaba shall have use of the Facilities for a term
commencing upon the earliest of:  (1) the date Mesaba enters upon, with
permission of the County, the site of the Facilities or any portion of them, for
the use or construction thereof or for the installation of any equipment,
facilities or improvements thereon or for any other purpose, or (2) the date the
County or any of its agents enters upon the Facilities or the site of the
Facilities, for the purpose of constructing or installing any part of the
Facilities in accordance with a request from Mesaba, or (3) the Effective Date.

 

The Lease shall terminate June 1, 2010, unless cancelled earlier in accordance
with its terms; provided, however, that Mesaba shall have the option to renew
the Lease for a term of five (5) years at fair market value determined at the
time of renewal; and provided further that in the event the Ground Lease shall
for any reason terminate before the Bonds have been paid, (i) the Lease shall
terminate simultaneously with the termination of the Ground Lease, (ii) the
Bonds shall be subject to mandatory redemption as provided in the Ordinance,
(iii) all Special Facilities Charges hereunder shall be accelerated and (iv)
Mesaba shall forthwith pay all Special Facilities Charges due. The County shall
give 60 days prior written notice to Mesaba of the termination date of the Lease
and of the Special Facilities Charges for the renewal term. Mesaba shall notify
the County in writing not less than 30 days prior to the termination date of
Mesaba’s election to renew the Lease. In the event Mesaba shall fail to give
such notice, the renewal option shall lapse.

 

2.3           Permitted Uses and Purposes. The Facilities may be used by Mesaba,
subject to the rules and regulations of the County, in the conduct of its air
transportation business generally, and specifically for aircraft maintenance,
storage and employee training purposes and related activities reasonably
necessary to the foregoing; provided, however, that the foregoing rights and
uses granted Mesaba shall not be construed as authorizing the conduct of a
separate business by Mesaba other than its air transportation business.

 

2.4           Special Facilities Charges. Mesaba shall pay Special Facilities
Charges as rent and consideration for its lease rights to the Facilities,
separate from and in addition to amounts paid under the Ground Lease. Special
Facilities Charges shall be in an amount sufficient to pay Current Expenses, the
principal of, Redemption Price and interest on the Bonds.

 

6

--------------------------------------------------------------------------------


 

2.5           Manner of Payment and Amount of Special Facilities Charges.
Special Facilities Charges shall be paid on the 1st day of each month (or the
first Business Day thereafter if the 1st day of the month shall not be a
Business Day) commencing July 1, 1990, by Mesaba in immediately available funds
directly to the Trustee for deposit into the Receiving Fund or, in the case of
Current Expenses, directly to the County. The Trustee shall disburse the Special
Facilities Charges from the Receiving Fund as provided in the Ordinance. Monthly
Special Facilities Charges shall be the total of:

 

(a)           Current Expenses for such month as scheduled in the County’s
notice of Current Expenses pursuant to Section 2.6;

 

(b)           1/5 of the total amount of interest on the Bonds coming due on
December 1, 1990, with credit for accrued interest received upon delivery of the
Bonds, and any investment earnings on deposit in the Bond Fund, and, commencing
December 1, 1990, 1/6 of the total amount of interest on the Bonds next coming
due, with credit for any investment earnings on deposit in the Bond Fund;

 

(c)           1/35 of the principal due by maturity on the Bonds on June 1,
1993, and, commencing June 1, 1993, 1/12 of any principal due by maturity on the
Bonds on the next succeeding June 1;

 

(d)           1/6 of any principal due by Mandatory Sinking Fund Redemption on
the Bonds on the next succeeding June 1 or December 1; and

 

(e)           Less or with credit against such monthly Special Facilities
Charges for moneys then in the Receiving Fund and creditable for the foregoing
purposes, if any.

 

In addition to the monthly payment of Special Facilities Charges described
above, Mesaba shall pay, as additional Special Facilities Charges and within 30
days from notification from the Trustee of any call for redemption of Bonds
other than a Mandatory Sinking Fund Redemption, an amount equal to the
Redemption Price, plus Conditional Supplemental Premium, if any, of all Bonds to
be called. If on any Bond Payment Date the balance in the Letter of Credit
Account of the Bond Fund is insufficient to make the required payments of
principal, or Redemption Price and interest on the Bonds, Mesaba shall forthwith
pay in immediately available funds any such deficiency to the Trustee for
deposit into the Bond Fund. Any moneys on deposit (A) in the Bond Fund on any
Bond Payment Date in excess of the amount required (i) for payment of amounts
owing the Bank pursuant to the Reimbursement Agreement, (ii) for payment of
principal of, Redemption Price (if any), plus Conditional Supplemental Premium,
if any, and interest on Bonds matured or called for redemption or (iii) for
past-due interest, or (B) in the Operation and Maintenance Fund for payment of
Current Expenses, shall be held for credit to Mesaba’s Special Facilities
Charges next due.

 

2.6           Notice of Current Expenses. At the commencement of the Lease and
for the remainder of any Operating Year already commenced and 30 days prior to
the commencement of each subsequent operating Year, the County shall notify
Mesaba of estimated Current Expenses for each month of such remainder of the
Operating Year or subsequent Operating Year. Current Expenses shall include the
following and items of a similar nature:

 

(i)            Expenses of the County and its accountants in keeping proper
books of record and account for all dealings, transactions, income and
disbursements, with respect to the Facilities and the Bonds; and

 

7

--------------------------------------------------------------------------------


 

(ii)           Maintenance, utilities and insurance costs incurred by the County
respecting the Facilities.

 

During an Operating Year the County may notify Mesaba that the projected Current
Expenses payments are or were insufficient to meet actual Current Expenses.
Within 30 days of receipt of such notice Mesaba shall pay any deficit of Current
Expenses accrued, and subsequent monthly payments of Special Facilities Charges
shall be increased by the amount necessary to meet revised estimated Current
Expenses.

 

Within 60 days following the end of each Operating Year, the County shall submit
a statement of actual Current Expenses incurred during the preceding Operating
Year. To the extent that actual Current Expenses were less than amounts paid as
Current Expenses, the next following monthly payments of Current Expenses shall
be reduced. Mesaba may request details of such estimated or actual Current
Expenses, and in the event of disagreement as to the basis for, or the amounts
of such estimated or actual Current Expenses, such disagreement may be submitted
for arbitration; provided, however, the County’s good faith determinations (i)
that it is responsible for maintenance, insurance, or utilities, respectively,
and (ii) that the cost of such maintenance, insurance, or utilities,
respectively, is not otherwise reimbursed to it and is owing to it as part of
Current Expenses shall be conclusive.

 

2.7           Prepayment. Mesaba may at any time prepay all or any part of the
Special Facilities Charges. Prepayment of such Special Facilities Charges shall
not in any way alter or suspend any obligations of Mesaba under the Lease except
to the extent the same results in a credit against Special Facilities Charges
because of prepayment and retirement of Bonds in accordance with the Ordinance.

 

ARTICLE III

FINANCING THE FACILITIES

 

3.1           Issuance of Series 1990 Bonds. The County agrees to use its best
efforts to procure or cause to be procured financing to cover the cost of the
design, acquisition, construction and installation of the Facilities, by the
issuance of the Series 1990 Bonds, secured by the Net Revenues. Mesaba
unconditionally agrees to pay the Special Facilities Charges at the times and in
the manner set forth in Article II, and agrees further at all times to cause to
be maintained the Letter of Credit in support of Mesaba’s payment obligations
with respect to the Series 1990 Bonds. It is understood that payment of the
Bonds will in no event be an obligation of the County, and will in no event
involve the credit or general funds of the County or the Airport or the taxing
power of the County. If for any reason the Ground Lease is not executed and
delivered by the County or the Series 1990 Bonds are not authorized and issued
by the County, then this Lease shall be void and of no effect.

 

3.2           Series 1990 Bond Details. The principal amount of the Series 1990
Bonds shall be $3,630,000 which amount, together with additional moneys
contributed by Mesaba, Mesaba and its architects and engineers estimate to be
sufficient to pay the cost of the Facilities, including bond issuance costs,
debt service reserves, and other incidental costs permitted by law. The Bonds
will mature over a period of 15 years with serial and term maturities within the
limitations specified in Act 94, the first of which shall become due by maturity
or Mandatory Sinking Fund

 

8

--------------------------------------------------------------------------------


 

Redemption not later than June 1, 1993, and shall bear interest at such rate or
rates as shall be specified in the Ordinance.

 

3.3           Insufficiency of Series 1990 Bond Proceeds. The County makes no
warranty, either express or implied, and offers no assurances that the proceeds
derived from the sale of the Series 1990 Bonds will be sufficient to pay the
entire Facilities Costs, and the County shall not be liable to Mesaba if for any
reason the Facilities are not completed. In the event moneys in the Construction
Fund are insufficient to pay the entire Facilities Costs, Mesaba shall complete
the Facilities and pay Facilities Costs in excess of the amount available in the
Construction Fund. Mesaba shall not, by reason of the payment of any portion of
Facilities Costs, be entitled to any reimbursement from the County, the Trustee
or any holders of the Bonds in respect thereof or to any diminution or abatement
of Special Facilities Charges. If the Facilities are not completed, Mesaba shall
nevertheless be unconditionally obligated to pay the total Special Facilities
Charges required to be paid pursuant to Article II of the Lease and shall be
responsible for all other obligations imposed by the terms hereof upon Mesaba,
it being the intention that all risk of failure to complete the Facilities or
any of them shall be assumed by Mesaba and not by the County or by the
Bondholders.

 

3.4           Additional Bonds.  Notwithstanding anything contained in this
Section or elsewhere in the Lease the County may but shall not be obligated to
issue such Additional Bonds or series of Bonds as may be necessary to pay any
one or more of the following costs: (a) for completing the Facilities; (b) for
constructing or acquiring Improvements to the Facilities; (c) for funding
reserves; (d) for refunding of all or any part of the Series 1990 Bonds; and (e)
for payment of the costs of issuance and sale of the Additional Bonds and
capitalized interest for such period and other costs reasonably related to the
financing as shall be agreed upon by Mesaba and the County; provided, however,
that the County and the Trustee shall be furnished with an opinion of Bond
Counsel that the issuance of Additional Bonds and the expenditure of proceeds
from the sale thereof is permitted by Act No. 94 and the Ordinance and will not
impair the exclusion of interest on the Series 1990 Bonds from gross income for
federal income tax purposes. Prior to the issuance of any Additional Bonds,
their terms, the purchase price to be paid therefor and the manner in which the
proceeds are to be disbursed, shall be approved in writing by the Bank (if the
Letter of Credit or Alternate Letter of Credit is then in effect), the County
and Mesaba, and Mesaba and the County shall have entered into an amendment to
the Lease, if necessary, to provide for Special Facilities Charges in an amount
at least sufficient to pay Current Expenses and the principal of, redemption
price (if any) and interest on the Additional Bonds when due.

 

Nothing contained in this Article or the Lease shall be construed in such way as
to prevent similar financing of additional capital improvements and facilities
which may be constructed in the future at the Airport for lease to and use by
Mesaba, but the Special Facilities Charges shall not be pledged as security for
any bonds or obligations (other than Additional Bonds) issued for such purpose.

 

3.5           Use of Surplus Bond Proceeds. As soon as practicable and in any
event within 60 days from the date of delivery of the Completion Certificate,
any balance remaining in the Construction Fund described in the Ordinance (other
than the amounts retained by the Trustee for payment of any Facilities Costs not
then due and payable, any amounts deemed necessary by the Trustee to pay costs
of any litigation arising from construction of the Facilities, or amounts being
contested by Mesaba), herein called “Surplus Bond Proceeds,” shall be deposited
in the

 

9

--------------------------------------------------------------------------------


 

Bond Fund, or applied as set forth below for Improvements to the Facilities, as
Mesaba shall in writing direct the Trustee with the written consent of the Bank,
and Mesaba shall simultaneously advise the County of such direction to the
Trustee.

 

If Mesaba shall elect to use Surplus Bond Proceeds to acquire Improvements to
the Facilities, such Surplus Bond Proceeds shall remain in the Construction Fund
and be disbursed to pay the cost of acquiring, constructing and installing such
Improvements to the Facilities in the same manner as payments from the
Construction Fund; provided that (i) the use of Surplus Bond Proceeds for the
Improvements to the Facility shall be approved by the County, the Michigan
Department of Treasury to the extent such approval may be required, and Bond
Counsel; (ii) such Surplus Bond Improvements to the Facilities shall consist of
airport facilities as permitted by the Code and the Aeronautics Code; and (iii)
Mesaba shall diligently proceed to acquire, construct and install such
Improvements to the Facilities and expend therefor all Surplus Bond Proceeds
within three years from the date of issuance of the Bonds from which such
Surplus Bond Proceeds are derived. To the extent that the Surplus Bond Proceeds
exceed the cost of acquiring, installing and constructing such Improvements to
the Facilities, or in the event Mesaba elects not to, or is unable to, use the
Surplus Bond Proceeds to acquire such Improvements to the Facilities, the
Surplus Bond Proceeds and the investment income thereon shall be applied, to the
extent thereof, (i) to the principal payments next coming due on the Bonds or,
(ii) at Mesaba s option, exercised by direction given to the Trustee in writing,
and if otherwise permitted under the terms of the Bonds, to redeem in accordance
with the optional redemption provisions set forth in the BOND FORM APPENDIX
attached to the Ordinance at the earliest possible time such portion of the
Bonds which, together with the applicable redemption premium, equals the amount
of the Surplus Bond Proceeds and the investment income thereon.

 

In no event shall Surplus Bond Proceeds or the investment income thereon be used
to pay interest on the Bonds.

 

ARTICLE IV

CONSTRUCTION OF FACILITIES;

APPLICATION OF BOND PROCEEDS

 

4.1           Mesaba Obligation to Construct Facilities. Mesaba shall construct
or cause to be constructed the Facilities, using to the extent sufficient
therefor the net proceeds derived from the issuance and sale of the Bonds, other
moneys in the Construction Fund and additional funds provided by Mesaba. Mesaba
shall promptly complete the Facilities substantially in accordance with the
Plans and Specifications.

 

4.2           Consulting Engineer; Duties. The Consulting Engineer shall develop
the Plans and Specifications, obtain County Approval thereof, and supervise the
construction of the Facilities in accordance with the Plans and Specifications
and the design and contracting procedures specified in Section 4.4. The
Consulting Engineer shall approve all Requisition Certificates submitted to the
Trustee and shall, by such approval, certify that the representations made
therein are accurate.

 

4.3           Mesaba Contracting and Construction Responsibilities. Mesaba shall
promptly undertake, at its sole cost and expense but on behalf of the County,
the acquisition, construction and installation of the Facilities in accordance
with the Plans and Specifications and the design

 

10

--------------------------------------------------------------------------------


 

and construction procedures set forth in Section 4.4. Mesaba shall negotiate and
award construction contracts subject to County approval, and shall supervise,
manage and be responsible for the acquisition, construction and installation of
the Facilities through completion.

 

4.4           Design and Construction Procedures; Construction Contracts and
Sub-Contracts. The design and construction of the Facilities will be in
accordance with procedures and standards established or approved by the County
for projects of similar scope at the Airport. Each contract package shall be
completed or caused to be completed by Mesaba to a level of detail satisfactory
to the County. Construction contracts and sub-contracts shall include provisions
(i) requiring the contractor or sub-contractor to observe the same
non-discriminatory policy and affirmative action practices agreed upon by Mesaba
under Section 7.10 of the Lease, (ii) providing that the contractor agrees to
have no right to place a lien upon any property, real or personal, of the County
or the Airport and covenants to place no such lien, and further agrees that
nothing in any such contract could impose any obligation, liability or duty upon
the County or the Airport, and (iii) requiring that each contractor include in
its subcontract provisions such as those required under subparagraphs (i) and
(ii).

 

4.5           Submission and Approval of Plans and Contracts; Construction
Inspection. Mesaba shall not enter into any construction contracts until Plans
and Specifications therefor have been submitted and received County Approval and
shall not proceed with construction until contracts and sub-contracts therefor
have been submitted and received County Approval and until a construction permit
is issued by the County and until any other required building or construction
permit has been issued. The County shall approve or disapprove Plans and
Specification or construction contracts within 21 days of submission by Mesaba.

 

Mesaba shall be permitted to alter, modify or expand the Facilities in such
manner and to such degree as necessary to satisfy Mesaba’s requirements provided
such work does not interfere with the County’s proposed Airport expansion plans
and provided that prior to commencement of any such work, Mesaba shall submit
plans and specifications and contracts for County Approval and permits in the
same fashion as prescribed for the initial construction.

 

Mesaba shall submit to the County periodically upon request updated construction
contracts and sub-contracts, together with the anticipated dates of completion
of each such contract or sub-contract, in such detail as the County may
reasonably require.

 

The County shall have the right to inspect the construction of the Facilities to
insure that the elements which comprise the Facilities are constructed and
installed in conformity with approved Plans and Specifications and all
amendments thereto. Mesaba agrees that, subject to reasonable security and
safety regulations and reasonable notice, the County and the Trustee, or their
agents, shall have the right to enter the Facilities and to examine all records
and reports prepared with respect to the Facilities.

 

4.6           Disbursements from Construction Fund. The Trustee is authorized
under the Ordinance to make disbursements from the Construction Fund to pay
Facilities Costs in accordance with the terms and provisions of the Disbursing
Agreement upon receipt of a Requisition Certificate signed by an Authorized
Representative of Mesaba, approved by the Consulting Engineer and the Bank, with
a copy to the County, substantially similar to the form appended as Exhibit B.

 

11

--------------------------------------------------------------------------------


 

Upon a Mandatory Redemption of the Bonds by reason of failure of Mesaba to
provide and cause to remain in effect the Letter of Credit, the County shall
require that funds in the Construction Fund be transferred to the Bond Fund to
be used as provided in the Ordinance.

 

4.7           County Rights to Stop or Alter Construction. If construction or
installation of the Facilities is not proceeding or has not been completed in
substantial accordance with the Plans and Specifications as approved by the
County, or if any variations adversely affect the County’s operation of the
Airport, or materially fail to conform to the County’s requirements for Airport
facilities, the County may suspend construction and, by written notice to Mesaba
with a copy to the Bank, demand that Mesaba make appropriate changes in the
construction or installation, and Mesaba shall forthwith undertake the changes
requested; provided, however, that if Mesaba shall have failed to commence and
make material progress in implementing the changes requested within 60 days of
the date of such demand, the County shall have the right to enter upon the
premises involved and effect such changes, charging Mesaba the costs and
expenses thereof. Mesaba agrees hereby to pay all such charges upon demand.

 

4.8           Completion of Construction. When the Facilities, or any portion of
them subject to the same construction contract package, have been substantially
completed and are ready for occupancy by Mesaba, Mesaba shall deliver to the
County a complete set of as-built construction drawings. When all Facilities
have been substantially completed and are ready for occupancy by Mesaba, Mesaba
shall deliver the Completion Certificate executed by an Authorized
Representative of Mesaba and approved by the Consulting Engineer, together with
any other certificate or permit which may be required by the County or any
federal, state or local government or agency as a condition to the occupancy of
the Facilities. Title to all components of the Facilities, including all
alterations, modifications and enlargements thereto, acquired, constructed or
installed by Mesaba shall vest in the County.

 

4.9           Building Permits and Performance Bond. Mesaba shall, at its sole
cost and expense, procure or cause to be procured, prior to and subsequent to
construction as applicable, any and all necessary building permits, other
permits, licenses and other authorizations required for the lawful and proper
construction, use, occupancy, operation and management of the Facilities.

 

Prior to construction of any portion of the Facilities, Mesaba shall obtain or
cause to be obtained one of the following alternatives: (i) a performance bond
and a labor and material payment bond, naming the County and the Bank as
co-payees, issued by a surety company acceptable to the County, each of which
shall be in a penal sum equal to the amount of any general contract or of any
subcontract greater than $5,000 or (ii) a letter of credit or similar
performance guaranty satisfactory to the County.

 

ARTICLE V

MAINTENANCE, REPAIR AND OPERATION

 

Section 5.1             Maintenance. Mesaba shall keep and maintain the
Facilities in good condition and repair, reasonable wear and tear excepted.
Mesaba further shall keep the Facilities in a sanitary and sightly condition,
and shall provide all necessary janitor services and maintenance with respect
thereto. In the event Mesaba, in the County’s judgment, fails to so maintain the
Facilities, the County may undertake such maintenance, and any County expenses
and costs for providing maintenance to the Facilities shall be reimbursed as
part of the Special

 

12

--------------------------------------------------------------------------------


 

Facilities Charges paid by Mesaba. Such expenses or costs shall be determined by
the County and paid by Mesaba in the manner set forth in Section 2.6.

 

5.2           Common Access Avenues. The County shall keep the avenues of
ingress and egress to and from the Facilities, including common taxiways,
roadways, walkways and loading areas as free from obstruction as may be
reasonably necessary for the safe, convenient and proper use of the Facilities
by Mesaba; provided, however, that the County may from time to time close,
temporarily or permanently, one or more such avenues of ingress and egress for
purposes of repair, reconstruction or to permit new construction and, so long as
the County shall have provided reasonably equivalent alternate means of ingress
and egress, Mesaba shall have no claim as a result of such closure.

 

5.3           Utility Services. Mesaba shall bring or cause to be brought to the
Facilities by arrangement with appropriate utility companies or suppliers,
adequate electricity, gas, water, sewerage and telephone facilities for Mesaba’s
use and shall be responsible for all necessary evacuation, construction, and all
mains, pipes, conduits, cables, wiring, sewers and other equipment required to
so provide such services in a manner adequate to supply Mesaba’s reasonable
needs therefor under conditions from time to time prevailing, and Mesaba,
without expense to the County, shall have the right to make connections thereto
and therewith. Without limiting the generality of the foregoing, in providing
water facilities Mesaba shall provide pipes and mains adequate in size and
quality to supply water in sufficient quantity for such sprinkler systems as
have been or may be required to be installed in the Facilities.

 

5.4           Insurance. (a) Hazard Insurance. Mesaba will continuously insure
the Facilities against such risks as are customarily insured against by airports
or airlines for property of similar size and character, including, but not
limited to loss or damage by fire, with standard extended coverage, vandalism
and malicious mischief endorsements. Such insurance for loss or damage to the
Facilities shall be at all times in an amount equal to the full insurable value
of the Facilities. Such insurance policies shall name Mesaba and the Bank so
long as the Bank has an interest in the Facilities, and thereafter the County
and the Trustee, as insureds as their interests may appear; provided, however,
that all claims on such insurance may be adjusted by Mesaba only with the
insurers, subject to approval of the County, and all insurance proceeds for loss
or damage to the Facilities shall be payable to the Bank, so long as the Bank
has an interest in the Facilities, and thereafter to the Trustee.

 

(b)           Public Liability Insurance. During the term of the Lease, Mesaba
will continuously carry public liability insurance with reference to the
Facilities, in the minimum amount of $2,000,000 for bodily injury or death per
occurrence and in the minimum amount of $2,000,000 for property damage per
occurrence. The County and Trustee shall be named additional insureds under such
public liability insurance policies.

 

(c)           Builder’s Risk Insurance. During the term of construction of the
Facilities, Mesaba will continuously carry or cause to be carried builder’s risk
insurance to the extent of the full insurable value of the Facilities (including
items of labor and materials connected therewith whether in or adjacent to the
structures insured; materials in place, or to be used as part of the permanent
construction, including surplus materials, shanties, protective fences, bridges
or temporary structures; miscellaneous materials and supplies incident to the
work; and such scaffolding, stages, towers, forms and equipment as are not owned
or rented by the contractor,

 

13

--------------------------------------------------------------------------------


 

the cost of which is included in the Facilities Cost) against loss or damage by
fire, with standard extended coverage, vandalism and malicious mischief
endorsements.

 

(d)           County Reimbursement. Any expenses or costs incurred by the County
in providing insurance to the Facilities, which expenses or costs are not
otherwise reimbursed to the County by Mesaba shall be reimbursed as part of
Special Facilities Charges paid by Mesaba. Such expenses or costs shall be
determined by the County and paid by Mesaba in the manner set forth in Section
2.6 hereof.

 

(e)           Certificates of Insurance. All insurance policies required under
this Section shall be with insurance companies qualified under the laws of the
State of Michigan to assume the risks undertaken and may be written with
deductible amounts, co-insurance features and exceptions and exclusions
comparable to those in similar policies carried by other airport operators or
airlines engaged in activities similar in size, character and other respects to
those in which Mesaba and the County are engaged, provided that public liability
insurance policies shall be written with a deductible clause not in excess of
$100,000. Mesaba and the County shall deposit with the Trustee, and Mesaba shall
deposit with the County, a certificate or certificates of the respective
insurers in form satisfactory to the Trustee attesting the fact that the
required insurance is in force and effect. Mesaba shall, upon request of the
County, the Bank or the Trustee, furnish copies to the County, the Bank and the
Trustee of binders evidencing the insurance required hereunder. Such insurance
policies shall contain a provision that they are noncancelable by the insurer
except upon 30 days prior written notice to Mesaba, the Trustee and the County.
At least 30 days prior to the expiration or cancellation of any such policy,
Mesaba will furnish or cause to be furnished to the Trustee and the County, as
applicable, satisfactory evidence that such policy has been renewed or replaced
by another policy of a type generally available by other airports or that such
insurance is not commercially available. In lieu of the separate insurance
policies above provided, such insurance may be in the form of a blanket
insurance policy or policies which cover not only the Facilities, but other
properties owned or leased by Mesaba, which policies may contain other named
insureds and comparable deductible amounts, co-insurance features and exceptions
and exclusions, to those outlined above.

 

5.5           Taxes. During the term of the Lease, Mesaba agrees to pay:

 

(a)           All personal property taxes and assessments and all license fees
applicable to its activities, or other charges which are legally levied or
assessed on personal property which is part of or situated on the Facilities;

 

(b)           Any tax or assessment determined to be properly payable by Mesaba
under Act 189 of the Public Acts of 1953, as amended (or similar or successor
statute), for the lease or use of the Facilities; and

 

(c)           All sales or use taxes and assessments, license fees or other
charges of any nature, without exception, legally levied or assessed arising out
of the activities conducted on or the occupancy of the Facilities.

 

Mesaba shall pursue, at its expense and with due diligence, any exception taken
by it to any of the aforementioned taxes or assessments, and the County shall in
no event bear responsibility for such taxes or assessments.

 

5.6           Right of Ingress and Egress. Subject to the reasonable rules and
regulations promulgated by the County, Mesaba shall have the right and privilege
of ingress to and egress

 

14

--------------------------------------------------------------------------------


 

from the Facilities for its employees, agents, passengers, guests, patrons and
invitees, its or their suppliers of materials and furnishers of service, its or
their aircraft, equipment, vehicles, machinery and other property, and except as
herein otherwise specifically provided, no charges, fees or tolls of any nature,
direct or indirect, shall be imposed by the County upon Mesaba, its employees,
agents, passengers, guests, patrons and invitees, its or their suppliers of
materials and furnishers of service, for such right of ingress and egress, or
for the privilege of purchasing, selling or using any materials or services
purchased or otherwise obtained by Mesaba, or transporting, loading, unloading
or handling persons, property, cargo, or mail in connection with Mesaba’s
business or exercising any right or privilege granted by the County hereunder.
The provisions of this Section 5.6 are not intended to change any of the
charges, landing fees, fees and tolls presently assessed by the County for such
rights of ingress and egress, if any.

 

5.7           County Access to Facilities. The County may enter upon the
Facilities, or any portion of them, although leased exclusively to Mesaba
hereunder, at any time for any purpose necessary, incidental to or connected
with the performance in the County’s reasonable discretion of its obligations
hereunder, in the exercise of its governmental functions, or in the event of any
emergency.

 

5.8           Conduct of Operations of the Facilities. In its use of the
Facilities, Mesaba hereby obligates itself to the following requirements and
regulations:

 

(a)           Mesaba shall not consent to any unlawful use of the Facilities,
nor permit any such unlawful use thereof.

 

(b)           All Mesaba employees shall have, as required, proper and effective
federal and state certificates or licenses covering their individual and
particular functions.

 

(c)           All local, federal and state ordinances and laws will be observed,
including the rules and regulations of the federal and state aeronautical
authorities and all local governing authorities, including those of the County.

 

(d)           The operations of Mesaba, its employees, invitees and those doing
business with it, and the manner in which the goods, services and facilities are
supplied to the Facilities, shall be conducted in an orderly and proper manner
and according to the standards established by the County and so as not to annoy,
disturb or be offensive to others at the Airport. The County shall have the
right to complain to Mesaba as to the demeanor, conduct and appearance of
Mesaba’s employees, invitees, and those doing business with it, whereupon Mesaba
will take all steps necessary to remove the cause of the complaint and bring its
operations and services into compliance with such standards.

 

(e)           All rules and regulations of the State Fire Marshall shall be
complied with by Mesaba in the conduct of its operations at the Airport.

 

(f)            Unless there shall be County approval, Mesaba shall not use or
permit to be used all or any part of the Facilities for the sale to its
employees or to the public of any beverages, food, candy, gum, ice cream or ice
products, tobacco or tobacco products, periodicals, books, drugs, toys, games,
souvenirs, jewelry, novelties, clothing, flowers, sporting or photographic goods
or toilet articles, or other like merchandise, or for furnishing for a
consideration, theatre tickets, shoe shines, pressing and cleaning (except of
its employees’ uniforms), developing and printing of photographs and films,
checked baggage services, or for the display of advertising of third parties, or
for the installation

 

15

--------------------------------------------------------------------------------


 

of any coin-operated machines or devices; except sales to employees on a
non-profit basis in areas from which the general public is barred, which shall
be permitted.

 

(g)           In the event that Mesaba fails to perform, for a period of 30 days
after written notice from the County to do so, any obligation required by this
Article to be performed by Mesaba at Mesaba’s cost, the County may, but shall
not be obligated to, enter upon the premises involved and perform such
obligation of Mesaba, charging Mesaba the reasonable cost and expense thereof,
and Mesaba agrees to pay the County such charge in addition to the Special
Facilities Charges; provided, however, that if Mesaba’s failure to perform any
such obligation adversely affects, or endangers the health or safety of the
public or of employees of the County, and if the County so states in its notice
to Mesaba, the County may, but shall not be obligated to, perform such
obligation of Mesaba at any time after giving such notice and without awaiting
the expiration of 30 days, and charge to Mesaba, and Mesaba shall pay, as
aforesaid, the reasonable cost and expense of such performance. If the County
shall perform any of Mesaba’s obligations under the Lease in accordance with the
provisions of this section, the County shall not be liable to Mesaba for any
loss of revenue to Mesaba resulting from such performance.

 

ARTICLE VI

DAMAGE OR CONDEMNATION OF FACILITIES

 

6.1           Repair and Replacement after Damage or Destruction.
Notwithstanding the provisions as to maintenance, repair and operation of the
Facilities by Mesaba, if the Facilities shall be partially damaged or totally
destroyed by fire, the elements, the public enemy or other casualty covered by
fire and extended coverage insurance, the Facilities damaged or destroyed shall
be repaired or replaced with due diligence by Mesaba; provided, however, that in
making such repair or replacement, Mesaba may make changes in the Plans and
Specifications of the portion of the Facilities to be repaired or replaced, so
long as the condition, character and value of the Facilities after such repair
or replacement has been made is the same or greater than the value of the
Facilities as they existed immediately prior to the damage and, provided,
further, that any change from the original Plans and Specifications shall be
subject to County approval, in the same manner in which the original Plans and
Specifications were submitted and considered for approval.

 

In the making of the repair and replacement herein contemplated, the proceeds of
insurance covering the Facilities shall be paid to the Bank, so long as the Bank
has an interest in the Facilities, and thereafter to the Trustee, and made
available to Mesaba; however, Mesaba’s obligation to repair or restore shall not
be limited to the amount of such proceeds made available to it, and if the
proceeds of such insurance are insufficient to repair or replace the Facilities,
Mesaba shall nevertheless make such repair or replacement and shall pay any
deficiency in insurance proceeds. If the proceeds of insurance are in excess of
the amount necessary to repair or replace the damaged Facilities, the excess
shall be applied to the redemption of Bonds.

 

Following any damage or destruction to the Facilities or any portion of them and
before any permitted redemption of the Bonds, Mesaba’s obligation to pay Special
Facilities Charges shall continue unabated.

 

16

--------------------------------------------------------------------------------


 

6.2           Election to Prepay Special Facilities Charges. As an alternative
to repairing or replacing the Facilities damaged or destroyed and required to be
repaired or replaced by Mesaba, Mesaba may, within 90 days of any damage or
destruction, notify the Trustee and the County in writing of its election to
prepay the Special Facilities Charges as provided in the BOND FORM APPENDIX
attached to the Ordinance under the heading Extraordinary Optional Redemption.
Such election to prepay all or any part of the Special Facilities Charges is
subject to County approval, which shall not be unreasonably withheld, releasing
Mesaba from its obligation to repair or replace the Facilities.

 

6.3           Condemnation. Upon the acquisition by condemnation or the exercise
of the power of eminent domain under any federal or state statute by the United
States, the State of Michigan, or any federal or state agency or any other
person vested with such power, of a temporary or permanent interest in all or
any part of the Airport, including without limitation, the Facilities, there
shall be no diminution or postponement of the Special Facilities Charges;
however any net proceeds received from the settlement of, or award made in, any
condemnation or eminent domain proceedings shall be paid to the Bank, so long as
the Bank has an interest in the Facilities, and thereafter to the Trustee, (i)
to be applied for partial redemption of the Bonds and thereby may result in a
reduction of Special Facilities Charges or (ii) if there has been a draw on the
Letter of Credit or Alternate Letter of Credit to fund an Extraordinary Optional
Redemption of the Series 1990 Bonds, to the Bank to the extent of such draw.

 

The County and Mesaba each shall have the right to appear and file a claim for
damages, to the extent of each’s respective interest, in the condemnation or
eminent domain proceeding, to participate in any and all hearings, trials and
appeals therein; provided, however that all costs and expenses for such
proceedings shall be paid by Mesaba. The County and Mesaba shall cooperate with
the other in the conduct and defense of any condemnation or eminent domain
proceeding, and neither the County nor Mesaba shall settle any such proceeding
without the consent of the other. This section shall not be construed to limit
the County’s power of eminent domain.

 

ARTICLE VII

MESABA REPRESENTATIONS, WARRANTIES AND COVENANTS

 

7.1           Mesaba’s Representations. Mesaba makes the following
representations and warranties as of the effective date hereof for the benefit
and reliance of the County and the Trustee:

 

(a)           Mesaba is a corporation duly organized, existing and in good
standing under the laws of the State of Minnesota and is duly qualified to do
business and is in good standing in the State of Michigan and in every state in
which its business requires qualification in such state.

 

(b)           The execution and delivery of the Lease, the Ground Lease, the
consummation of the transactions contemplated thereby and the fulfillment of and
compliance with the terms and conditions of the Lease and the Ground Lease are
within its corporate powers, have been duly authorized and are not in
contravention of law or the terms of its Articles of Incorporation or Bylaws and
will not violate any provision of law, any order of any court or other agency of
government, or any court order, indenture, agreement or other instrument or
restriction to which Mesaba is now a party or by which it or any of its
properties or assets is bound, or be in conflict with, result in a breach of or

 

17

--------------------------------------------------------------------------------


 

constitute a default (with due notice or the passage of time or both) under any
such indenture, agreement, or other instrument or restriction.

 

(c)           The Lease and the Ground Lease are valid and binding obligations
of Mesaba enforceable in accordance with their terms.

 

(d)           No binding contracts or commitments payable from the Construction
Fund were entered into by Mesaba relative to the acquisition, design,
construction, furnishing and equipping of the Facilities prior to the date of
the Notice of Intent Resolution.

 

(e)           Mesaba intends to occupy the Facilities or cause the Facilities to
be occupied and to operate them or cause them to be operated at all times during
the term of the Lease for Facilities Purposes and does not know of any reason
why the Facilities will not be so used by it in the absence of supervening
circumstances not now anticipated by it or beyond its control.

 

(f)            The Facilities will be constructed in such manner as to conform
with all applicable zoning, planning, building and other regulations of
governmental authorities having jurisdiction of the Facilities, all necessary
utilities are or will be available to the Facilities, and Mesaba has obtained or
will obtain all requisite zoning, planning, building, environmental and other
permits necessary for the operation of the Facilities for Facilities Purposes,
and additional permits necessary for the use of the Facilities are expected to
be obtained upon application at the appropriate times.

 

(g)           The Facilities are located entirely within the jurisdictional. or
territorial boundaries of the County.

 

(h)           No litigation or governmental proceeding is pending or, to the
knowledge of Mesaba, threatened against Mesaba which could have a material
adverse effect on its financial condition or business, or its power to borrow
money or pay the Special Facilities Charges.

 

(i)            All of Mesaba’s representations, covenants and warranties
contained in Mesaba’s Non-Arbitrage and Tax Compliance Certificate dated the
date of delivery of the Series 1990 Bonds, are true, accurate and complete, and
said Non-Arbitrage and Tax Compliance Certificate is incorporated herein by
reference as if its provisions were set forth in full. Mesaba covenants to take
no action (or refrain from taking any action) which would cause a breach of any
of the provisions of said Non-Arbitrage and Tax Compliance Certificate.

 

7.2           Compliance with Laws. Mesaba shall, at no expense to the County,
promptly comply or cause compliance with all legal requirements of duly
constituted public authorities which may be applicable to the Facilities or to
the repair and alteration thereof, or to the use or manner of use of the
Facilities. Notwithstanding the foregoing, Mesaba may exercise its rights to
contest the legality of any such legal requirement as applied to the Facilities.
The foregoing shall not constitute a waiver by the County of any civil or
criminal remedies otherwise available to the County against Mesaba.

 

7.3           Mesaba Maintenance of Existence. Mesaba agrees that throughout the
term of this Lease it shall maintain its corporate existence and shall not merge
or consolidate with any other corporation and shall not transfer or convey all
or substantially all of its property, assets and licenses, except as otherwise
provided in the Reimbursement Agreement.

 

18

--------------------------------------------------------------------------------


 

Mesaba warrants (i) that it is and throughout the term hereof it will continue
to be qualified to do business in the State of Michigan, and (ii) that if it
elects to consolidate with, merge into or transfer all or substantially all of
its assets to another corporation in accordance with this Section, and such
other corporation is not organized under the laws of the State of Michigan,
Mesaba, as a condition of such consolidation, merger or transfer of assets,
shall cause such other corporation to qualify to do business as a foreign
corporation in the State of Michigan and to remain so qualified continuously
during the term hereof.

 

7.4           General Limitations with Respect to Non-Impairment of Tax-Exempt
Status of the Bonds. Notwithstanding any other provisions of this Lease or any
rights of Mesaba under the Ground Lease, Mesaba shall not take or permit to be
taken by its agents or assigns any action which, or fail to take any reasonable
action the omission of which, would

 

(i)                                     impair the exclusion of interest on the
Bonds from gross income for Federal income tax purposes; or

 

(ii)           affect the validity of the Bonds under Act 94 or Act 327; or

 

(iii)          materially alter the scope, character, value, operation or
utility of the Facilities.

 

The County or the Trustee, upon notification of action to be taken by Mesaba or
prior to taking any action requested by Mesaba under the Lease, may require, at
the expense of Mesaba, an opinion of Bond Counsel or the Consulting Engineer in
writing with respect to compliance with the foregoing general limitations.

 

7.5           County Fees and Expenses. Mesaba shall pay all issuance costs and
other out-of-pocket costs and expenses of the County incidental to the
performance of its obligations under the Ordinance and the Lease and with
respect to its authorization, sale and delivery of the Bonds, including bond
counsel fees, or other fees and expenses incurred by the County in enforcing the
provisions of the Lease or the Ordinance.

 

7.6           Trustee Fees and Expenses. Mesaba shall pay reasonable
compensation to the Trustee for its services as Trustee in connection with the
Bonds, the duties and services of the Trustee being set out in the Ordinance,
and Mesaba will pay the Trustee, in addition, all reasonable counsel fees, taxes
and other expenses necessarily incurred in performing its duties. Mesaba shall
also pay reasonable compensation to any alternate paying agent or agents for the
Bonds. All such payments shall be made as statements are rendered by the Trustee
and shall be paid directly by Mesaba, except to the extent expenses of the
Trustee incurred in connection with the issuance of the Bonds are paid from
proceeds of sale of the Bonds.

 

7.7           Mesaba’s Obligations Unconditional. The obligation of Mesaba to
pay Special Facilities Charges and to perform its other agreements and
obligations hereunder shall be absolute and unconditional and shall not be
subject to any diminution by right of set-off, counterclaim, recoupment or
otherwise. During the term hereof, Mesaba (i) shall not suspend or discontinue
its payment of Special Facilities Charges, (ii) shall perform and observe all of
its other obligations contained herein, in the Ground Lease and (iii) except as
explicitly permitted herein, shall not terminate the Lease or the Ground Lease,
respectively, for any cause including, without limiting the generality of the
foregoing, defect in title to all or any part of the Facilities, failure to
complete all or any part of the Facilities, any acts or circumstances that may
constitute failure of consideration, eviction or constructive eviction,
destruction or damage to or condemnation of all or any part of the Facilities,
commercial frustration of purpose, any change

 

19

--------------------------------------------------------------------------------


 

in the tax or other law by the United States of America or the State of Michigan
or any political subdivision of either, or any failure of the County to perform
and observe any obligation or condition arising out of or connected with the
Lease.

 

7.8           Mesaba Bound by Ordinance. The Ordinance has been submitted to
Mesaba for examination, and Mesaba, by execution of the Lease, acknowledges that
the Special Facilities Charges are intended to produce Net Revenues sufficient
to pay principal of, Redemption Price and interest on the Bonds. Mesaba consents
to the pledge by the County to the Trustee of the Net Revenues and certain funds
and accounts specified in the Ordinance as security for the Bonds. Mesaba
acknowledges and agrees that it has participated in the drafting of the
Ordinance, that it has approved the Ordinance, that it is bound by and shall
have the rights set forth by the terms and conditions thereof and covenants and
agrees to perform all obligations required of it pursuant to the terms of the
Ordinance. The County acknowledges and agrees to follow Mesaba’s directions with
respect to Bond redemptions and other matters as provided in, and in accordance
with the terms and conditions of, the Ordinance.

 

7.9           Investments; Arbitrage Covenant. Moneys held as part of the Bond
Fund or the Construction Fund shall be invested, reinvested or applied by the
Trustee in accordance with and subject to the conditions in the Ordinance. To
the extent the County or Mesaba have control of such funds, Mesaba and the
County shall make no use of funds deemed to be proceeds of the Bonds (“Bond
proceeds”), or any funds which may be deemed to be Bond proceeds pursuant to
Section 148 of the Code and the applicable regulations thereunder, which could
cause the Bonds to be “arbitrage bonds” within the meaning of such Section and
such regulations, and the County and Mesaba shall comply with the requirements
of such Section and such regulations throughout the term of the Bonds. Mesaba
shall execute and be bound by the terms of a Non-Arbitrage and Tax Compliance
Certificate in form and substance satisfactory to Bond Counsel to be delivered
as a condition of the closing on the Bonds.

 

7.10         Non-Discrimination. Mesaba, for itself, its personal
representatives, successors in interest, and assigns, covenants that (1) no
person, on the grounds of race, creed, color, national origin, or sex, shall be
excluded from participation in, denied the benefits of, or be otherwise
subjected to discrimination in the use of the Facilities; (2) that in the
construction of the Facilities and the furnishing of services on the Facilities,
no person, on the grounds of race, creed, color, national origin, or sex, shall
be excluded from participation in, denied the benefits of, or otherwise be
subjected to discrimination; (3) that Mesaba shall use the Facilities in
compliance with all other requirements imposed by or pursuant to Title 49, Code
of Federal Regulations, Department of Transportation, Subtitle A, Office of the
Secretary, Part 21, Non-Discrimination in Federally-Assisted Programs of the
Department of Transportation-Effectuation of Title VI of the Civil Rights Act of
1964, and as said Regulations may be amended.

 

Mesaba covenants that it will undertake and maintain an affirmative action
program, as required by 14 CFR, Part 152, Subpart E, to insure that no person
shall, on the grounds of race, creed, color, sex or national origin, be excluded
from participating in any employment activities covered in 14 CFR, Part 152,
Subpart E. Mesaba assures that no person shall be excluded on these grounds from
participating in, or receiving the services or benefits of any such program or
activity.

 

Mesaba covenants that it will require, as part of any contract for construction
or installation of the Facilities, whether as a prime contract or a subcontract,
and as part of any lease

 

20

--------------------------------------------------------------------------------


 

or agreement for any rights, privileges, services or materials with respect to
the Facilities, entered by Mesaba, that any other party to such contract, lease
or agreement undertakes affirmative action programs, as required by 14 CFR, Part
152, Subpart E.

 

In accordance with 1976 Public Act of Michigan No. 453, the parties hereto
covenant not to discriminate against an employee or applicant for employment
with respect to hire, tenure, terms, conditions, or privileges of employment, or
a matter directly or indirectly related to employment because of race, color,
religion, national origin, age, sex, height, weight, or marital status, and to
require a similar covenant on the part of any sublessee hereunder and any
subcontractor employed in the performance of the lease.

 

The parties hereto also agree to carry out and be subject to the provisions the
County’s non-discrimination and affirmative action programs for Wayne County
contracts, a copy of which has been provided to Mesaba and which is made a part
hereof.

 

7.11         Letter of Credit; Alternate Letter of Credit. Mesaba shall cause
the Letter of Credit to be delivered to the Trustee on or before the Effective
Date. The Letter of Credit shall (a) be in an amount not less than the principal
amount of the Bonds outstanding from time to time, plus an amount equal to any
premium (excluding the Conditional Supplemental Premium) which may be payable
upon prior redemption of the Bonds, plus 195 days’ interest on such outstanding
Bonds; (b) provide for payment within one (1) Business Day in immediately
available funds to the Trustee upon receipt of the Trustee’s request, in
accordance with the terms of the Letter of Credit, for payment of principal,
premium, if any (excluding the Conditional Supplemental Premium), and interest
on the Bonds then coming due and payable pursuant to the Ordinance; (c) provide
for multiple drawings and (d) provide an expiration date no earlier than the
earliest of (i) the date on which the Bank honors the last drawing available to
be made thereunder, (ii) payment of all amounts available for drawing under the
Letter of Credit, (iii) the date on which the Bonds are discharged, redeemed or
paid in full; (iv) the date on which the Bank is notified in writing by the
Trustee that an Alternate Letter of Credit has been substituted for the Letter
of Credit and has become effective; (v) the 30th day following the earlier of
(A) the date on which any Interest Drawing (as defined in the Letter of Credit)
is deemed not reinstated, or (B) the Trustee’s actual receipt of notice from the
Bank that an Event of Default has occurred under the Reimbursement Agreement and
directing the Trustee to redeem the Bonds; and (vi) June 1, 1995, or if not a
Business Day, the first Business Day thereafter. Mesaba may, at any time,
provide an Alternate Letter of Credit. The Trustee shall be required to give
written notice of acceptance of the Alternate Letter of Credit to all holders of
Bonds and to the Bank within thirty (30) days following the acceptance of the
Alternate Letter of Credit. After acceptance of the Alternate Letter of Credit
the original Letter of Credit shall be returned to its issuer.

 

ARTICLE VIII

COUNTY FINDINGS AND REPRESENTATIONS

 

8.1           County Findings and Representations. The County has found that the
Facilities and the financing thereof through issuance of the Bonds will promote
the public purposes of Act 327 and Act 94.

 

8.2           County Authority to Issue Bonds. Based upon the advice of Bond
Counsel, the County has the necessary power under Act 327 and Act 94, and has
duly taken all action on its part required to authorize, execute and deliver the
Lease, and the Ground Lease and to issue the

 

21

--------------------------------------------------------------------------------


 

Bonds and that the execution and performance by the County of the Lease, and the
Ground Lease will not violate or conflict with any instrument by which the
County or its properties are bound.

 

ARTICLE IX

DEFAULT

 

9.1           Events of Default. The term “Event of Default” shall mean,
whenever used in the Lease, any one or more of the following events:

 

(a)           Failure by Mesaba to pay any Special Facilities Charges in the
amounts and at the times provided in the Lease, but, with respect to that
portion representing payments of principal of or premium (excluding Conditional
Supplemental Premium) on the Series 1990 Bonds, whether by maturity or prior
redemption, or interest on the Series 1990 Bonds, if and only if the Bank has,
after demand under the Letter of Credit, failed to pay the amount of such
Special Facilities Charges as and when due;

 

(b)           Failure by Mesaba to observe and perform any other obligations in
this Lease on its part to be observed or performed for a period of 30 days after
written notice specifying such failure and requesting that it be remedied, given
to Mesaba by the County, the Bank or the Trustee; provided, however, that if
such Default shall be such that it cannot be corrected within such period, it
shall not constitute an Event of Default if the Default is correctable without
material adverse effect on the Facilities and if corrective action is instituted
by Mesaba within such period and is diligently pursued until the Default is
corrected.

 

(c)           Any representation or warranty made by Mesaba in any document
delivered by Mesaba to the initial purchasers, the Trustee, the Bank or the
County in connection with the issuance, sale and delivery of the Bonds is untrue
in any material adverse respect.

 

(d)           The occurrence of an Event of Default under the Ordinance.

 

(e)           The occurrence of an Act of Bankruptcy;

 

(f)            If Mesaba shall be prevented for a period of 30 days (after
exhausting or abandoning all appeals) by any action of any governmental
authority, board, agency or officer having jurisdiction from conducting air
transportation at the Airport unless it is so prevented from conducting air
transportation by reason of the United States or any agency thereof acting
directly or indirectly, taking possession of and operating, in whole or in
substantial part, the Facilities, or the operation of Mesaba’s aircraft to and
from the Airport; or

 

(g)           The occurrence of an Event of Default under the Ground Lease
between Mesaba and the County.

 

9.2           Waiver of Default. No waiver of default by the County of any of
the terms, covenants or conditions hereof to be performed, kept and observed by
Mesaba shall be construed to be or act as a waiver of any subsequent default of
any of the terms, covenants and conditions herein contained to be performed,
kept and observed by Mesaba. The acceptance of Special Facilities Charges by the
Trustee for the account of County for any period or periods after a default of
any of the terms, covenants and conditions herein contained to be performed,
kept and

 

22

--------------------------------------------------------------------------------


 

observed by Mesaba, shall not be deemed a waiver of any right on the part of the
County to exercise any remedy available to it after the occurrence of an Event
of Default.

 

9.3           County Performance of Mesaba’s Obligations. In the event that
Mesaba fails to perform, for a period of 30 days after written notice from
County to do so, any of its nonpecuniary obligations or covenants required under
this Lease, the County may, but shall not be obligated to, enter upon the
premises involved and perform such obligation of Mesaba, charging Mesaba the
reasonable cost and expense thereof and Mesaba agrees to pay the County such
charge in addition to any other amounts payable to the County hereunder;
provided, however, that if Mesaba’s failure to perform any such obligation
adversely affects, or endangers the health or safety of the public or of
employees of the County, and if the County so states in its notice to Mesaba,
the County may, but shall not be obligated to, perform such obligation of Mesaba
at any time after the giving of such notice and without awaiting the expiration
of said 30 day period, and charge to Mesaba, and Mesaba shall pay, the
reasonable cost and expense of such performance. If the County shall perform any
of Mesaba’s obligations in accordance with the provisions of this section, the
County shall not be liable to Mesaba for any loss or damage to or claim against
Mesaba resulting from such performance.

 

9.4           Remedies upon Event of Default. Whenever any Event of Default
shall have occurred and be continuing, and subject to the Bank’s right to cure
as Mortgagee under Section 12.2(a) of this Lease the County may take any one or
more of the following remedial steps:

 

(a)           To the extent of any insufficiency of any drawings under the
Letter of Credit or in the event the Bank shall have wrongfully dishonored a
draft on the Letter of Credit or in the event the Letter of Credit is for any
reason unavailable, to institute any actions or proceedings at law or in equity
for the collection of Special Facilities Charges or other sums due and unpaid
under the Lease, to prosecute any such action or proceeding to judgment or final
decree, and to enforce any such judgment or final decree and collect in the
manner provided by law any moneys adjudged or decreed to be payable;

 

(b)           Re-enter and take possession of all or any part of the Facilities
without terminating the Lease and use its Best Efforts to sublease the
Facilities or any part of the Facilities for the account of Mesaba, holding
Mesaba liable for the difference between the amounts payable by such sublessee
and the Special Facilities Charges and other amounts payable by Mesaba hereunder
including, but not limited to, all costs and expenses incurred by the County in
re-entering, taking possession, maintaining and subleasing the Facilities or any
portion of them;

 

(c)           Terminate the Lease, exclude Mesaba from possession of the
Facilities or any portion of them and use its Beat Efforts to lease or assign
the Facilities or any portion of them to another for the account of Mesaba,
holding Mesaba liable for all Special Facilities Charges due up to the effective
date of such termination;

 

(d)           Have access to and inspect, examine and make copies of the books
and records and any and all accounts, data and income tax and other tax returns
of Mesaba only, however, insofar as they relate to the Facilities or the Event
of Default and the remedying thereof;

 

(e)           As the County deems necessary from time to time, (but shall not be
required to) remodel, improve and repair the Facilities in order to better
sublease or relet

 

23

--------------------------------------------------------------------------------


 

the Facilities or any portion of them, and all costs and expenses thereof shall
become a debt due by Mesaba to the County.

 

The County may employ attorneys, consultants and agents, including the Trustee,
in exercising its Best Efforts. In exercising its Best Efforts, the County shall
endeavor to keep the Facilities fully leased and to provide Net Revenues
sufficient for payment of the Bonds.

 

In exercising any of its remedies hereunder, the County shall make every
reasonable attempt to cooperate with the Trustee.

 

9.5           Payment of Attorneys’ Fees and Other Expenses.  In the event
Mesaba should default under any of the provisions of the Lease and the County or
the Trustee or both should employ attorneys, consultants or agents or incur
other expenses for the collection of Special Facilities Charges or for the
enforcement of performance or observance of any obligation or agreement under
the Lease, Mesaba shall upon demand therefor, pay to the County or the Trustee
or both, as the case may be, the reasonable fees of such attorneys, consultants
and agents and such other reasonable expenses so incurred.

 

9.6           No Remedy Exclusive. No remedy conferred upon or reserved to the
County under the Lease is intended to be exclusive of any other available remedy
or remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under the Lease or now or hereafter
existing at law or in equity or by statute.

 

9.7           Limitation on Waivers. No delay or omission to exercise any right
or power occurring upon any default or Event of Default shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle the County to exercise any remedy reserved to it
in this Article IX, it shall not be necessary to give any notice other than such
notice as may be herein expressly required under the Lease.

 

The County shall have no power to waive or release Mesaba from any Event of
Default or the performance or observance of any obligation or condition of
Mesaba under the Lease without prior written consent of the Trustee and the
Bank, but shall do so if requested by the Trustee, provided that such action
will not, in the opinion of Bond Counsel, result in any financial liability of
the County or of the Airport.

 

ARTICLE X

INDEMNIFICATION

 

10.1         Indemnification of Trustee. Mesaba shall indemnify and hold
harmless the Trustee against any loss, liability or expense incurred without
negligence or bad faith on the part of the Trustee, its employees, agents or
representatives, arising out of or in connection with the acceptance and
performance of its duties as Trustee under the Ordinance, including the costs
and expenses of defense against any such claim of liability.

 

10.2         Indemnification of County. Mesaba shall indemnify and hold the
County, its officials, employees, agents or representatives, harmless of, from
and against, any and all claims, damages, demands, expenses, liabilities and
taxes (of any character or nature whatsoever regardless of by whom imposed), and
losses of every conceivable kind, character and nature whatsoever (including,
but not limited to, claims for loss or damage to any property or injury to or
death of any person) asserted by or on behalf of any person, firm, corporation
or governmental

 

24

--------------------------------------------------------------------------------


 

authority arising out of, resulting from, or in any way connected with (i) the
Facilities, or the condition, occupancy, use, possession, conduct or management
of, or any work done in or about, the Facilities, or from the planning, design,
acquisition or construction of the Facilities or any part thereof, or from the
leasing or subletting of any part thereof, (ii) any act or failure to act, other
than willful misconduct, by any other person, firm, corporation or governmental
authority in connection with the offering, sale or delivery of the Bonds and
(iii) any act or failure to act, other than willful misconduct, or any covenant,
undertaking, warranty or representation, by the County in connection with, or in
the performance of, any obligation related to the issuance, sale and delivery of
the Bonds or under the Lease or the Ordinance. Mesaba also covenants and agrees,
at its expense to pay and to indemnify and save the County, its officials,
employees, agents or representatives, harmless of, from and against, all costs,
reasonable counsel fees, expenses and liabilities incurred in any action or
proceeding brought by reason of any such claim or demand. In the event that any
action or proceeding is brought against the County by reason of any such claim
or demand, Mesaba upon notice from the County, covenants to resist and defend
such action or proceeding on behalf of the County.

 

Mesaba also covenants and agrees, at its expense, to pay, and to indemnify the
County and the Trustee from and against, all costs, expenses and charges,
including reasonable fees of attorneys, consultants and agents, lawfully
incurred in obtaining possession of the Facilities upon an Event of Default by
Mesaba, or in enforcing any covenant or agreement of Mesaba contained in the
Lease.

 

ARTICLE XI

ACTIONS AFFECTING TITLE AND POSSESSION

 

11.1         Quiet Enjoyment. The County agrees that, on payment of the Special
Facilities Charges and performance of the covenants and agreements under the
Lease, Mesaba shall peaceably have and enjoy the Facilities, subject to public
use of the public area and use by parties authorized by the County of common
area.

 

11.2         Title to Equipment and Improvements. Except as provided below,
title to any equipment, improvements, and facilities, and any additions thereto,
irrespective of whether the same would otherwise become a fixture under Michigan
law (including without limitation all buildings, hangars, structures, storage
tanks, pipes, pumps, wires, poles, machinery and air conditioning equipment,)
constructed or installed by Mesaba upon or as a part of the Facilities or upon
other Airport property, shall become and remain the property of the County.

 

Mesaba may from time to time and in its sole discretion and at its own expense
install additional equipment in the Facilities. All equipment so installed
(other than that which is a substitution or replacement of the personal property
encumbered by the Ordinance) by Mesaba shall remain the sole property of Mesaba
(or any third party from whom it may be leased or who shall have provided such
equipment under agreement with Mesaba reserving title to such third party) and
neither the County nor the Trustee shall have an interest in such equipment.
Such equipment may be removed or modified at any time. In the event such removal
or modification causes damage to the Facilities, Mesaba shall restore or repair
such damage at its sole expense. If equipment is ever installed in the
Facilities by Mesaba or a third party which cannot be readily distinguished from
equipment then comprising part of the Facilities by reference to Exhibit A
hereto and the Plans and Specifications then in such event such items of
equipment shall be and remain identified as such by tags or other symbols
affixed thereto or otherwise clearly associated

 

25

--------------------------------------------------------------------------------


 

therewith, and any such items of equipment not so identified shall be presumed
to be part of the Facilities, but such presumption shall not be conclusive.

 

11.3         Surrender of Possession. Upon the expiration or earlier termination
of the Lease or any renewal hereof, Mesaba shall forthwith surrender possession
of the Facilities in as good condition as when acquired or constructed,
reasonable wear and tear, damage by flood, fire, earthquake, other casualty,
acts of God or the public enemy, excepted.

 

11.4         Mineral Rights. All water, gas, oil and mineral rights in and under
the soil are expressly reserved to the County.

 

ARTICLE XII

ASSIGNMENT AND SUBLETTING;

RIGHTS OF LEASEHOLD MORTGAGEE

 

12.1         Sale Assignment Transfer, or Sublease. Mesaba shall not sell,
assign, or transfer this Lease, or sublet the Facilities or any part thereof
without the prior written consent of the County; provided, however, such consent
shall not be withheld for any assignee of Mesaba under the Ground Lease and
consent will not be withheld if the purchaser, assignee, transferee or sublessee
be the parent or a subsidiary of Mesaba or closely allied to Mesaba by merger,
consolidation or amalgamation. Mesaba shall have the right, without County
approval, to mortgage and assign all of its rights under this Lease to a lending
institution (the “Mortgagee”) as security for the financing necessary to carry
out the construction of the Facilities (herein the “Leasehold Mortgage”) and
provided further, that in such case Mesaba, as seller, assignor, transferor or
sublessor, shall continue to be guarantor for the good and faithful performance
of all terms, conditions and covenants contained herein; and the Mortgagee shall
have the right to sell Mesaba’s leasehold interest in, to and under this Lease
to a purchaser at a foreclosure sale of Mesaba’s interest under this Lease
pursuant to the Leasehold Mortgage; and Mesaba shall have the right to assign
Mesaba’s rights under this Lease to the Mortgagee in lieu of such foreclosure;
and Mesaba or the Mortgagee shall have the right to assign Mesaba’s rights under
this Lease to a third party in connection with or in lieu of a foreclosure. Upon
acquisition by the Mortgagee of Mesaba’s interests under this Lease by
foreclosure or deed in lieu of foreclosure, and upon acquisition by a purchaser
from the Mortgagee of Mesaba’s interests in this Lease, the County agrees to
recognize the Mortgagee or such purchaser, as the case may be, as the lessee
under this Lease. Mortgagee and/or such purchaser, as successor to Mesaba’s
interest in this Lease, shall not be personally liable for any of the
obligations of Mesaba under this Lease accruing prior to the date of such party
becoming the lessee hereunder. In any event, the Mortgagee or any such purchaser
shall use the Facilities solely for airport transportation purposes.

 

12.2         Rights of Mortgagee. Mesaba may encumber as collateral or security
its leasehold estate in, to and under this Lease by mortgage or conditional
assignment of this Lease as security, providing the same shall provide for
payment of the indebtedness thereby secured not later than the date of
expiration of the primary term of this Lease. In such event, the Mortgagee may
deliver to the County written notice showing the amount of the obligation
secured by such Leasehold Mortgage, the date of the maturity of the indebtedness
thereby secured, and the name and post office address of such Mortgagee. The
Bank shall not be required to give the County notice as the County hereby
approves the Bank as Mortgagee and the terms and conditions of the mortgage and
assignment of rents executed by Mesaba to the Bank to secure Mesaba’s
reimbursement obligations with respect to the Letter of Credit. In the event
notice shall be given,

 

26

--------------------------------------------------------------------------------


 

then and thereafter, the County shall serve on such Mortgagee by certified mail,
at the address given or any address thereafter given, a copy of every notice
served by the County upon Mesaba in the event or nonperformance or default of
any term, condition or covenant hereof. During the existence of such Leasehold
Mortgage, the following rights and benefits under this Lease shall inure to, and
be enforceable by, any such Mortgagee, provided, however, the following rights
shall not be enforceable in the event of wrongful dishonor by the Bank of a draw
upon the Letter of Credit or Alternate Letter of Credit:

 

(a)                                  Right to Cure. In the event of
nonperformance or default of any term, condition or covenant of this Lease to be
kept and performed by Mesaba during the existence of any such Leasehold
Mortgage, the Mortgagee shall have the right, within thirty (30) days after the
expiration of the time limit prescribed in the County’s nonperformance or
default notice to Mesaba, to perform and comply with all the terms, conditions
and covenants of this Lease to be kept and performed by Mesaba, and to make all
payments required of Mesaba by this Lease and by so doing to cure and remove any
such nonperformance or default as if the same had been done and performed by
Mesaba. If the nature of the nonperformance or default is such that it cannot be
cured within thirty (30) days after the expiration of the time limit prescribed
in the nonperformance or default notice to Mesaba, the Mortgagee shall be deemed
to have cured such nonperformance or default if the Mortgagee has commenced
performance and thereafter diligently prosecutes same to completion, or
diligently pursues foreclosure proceedings or the obtaining of a deed in lieu of
foreclosure with respect to Mesaba’s interest in the Facilities. The County will
permit the Mortgagee to enter upon the Facilities and will accept performance by
the Mortgagee of any covenant, agreement or obligation of Mesaba with the same
effect as though performed by Mesaba in order to permit any specific default to
be cured by the Mortgagee and will not exercise any remedies specified in
Section 9.4 of this Lease until the period for cure made available by the County
to the Mortgagee hereunder shall have expired without cure having been effected
by the Mortgagee.

 

(b)                                 Rights on Termination of Mesaba’s Interest.
If Mesaba’s interests under this Lease shall be terminated as a result of the
rejection or disaffirmance of this Lease pursuant to bankruptcy law or other law
affecting creditor’s rights, or if this Lease shall be terminated on account of
a default which is not capable of being cured by the Mortgagee, the County
hereby irrevocably agrees to permit the assumption by the Mortgagee, or any
party designated by the Mortgagee, of Mesaba’s interest under this Lease, for
the remainder of the term of this Lease, effective as of the date of such
rejection, disaffirmance, or termination, with the same force and effect and as
if Mesaba’s interests under this Lease had not been terminated, provided that
the Mortgagee or such designee shall provide for use of the Facilities solely
for airport transportation purposes. In order for such an assumption to be
effective, the Mortgagee must so indicate in writing to the County within 60
days after the effective date of such rejection, disaffirmance, or termination,
as the case may be, and the Mortgagee shall

 

27

--------------------------------------------------------------------------------


 

have cured all defaults under this Lease which can be cured by the payment of
money and shall have paid to the County all rent, fees and other charges which
would, at the time of such assumption, be due and payable by Mesaba under this
Lease but for such rejection, disaffirmance or termination. If the Mortgagee (or
its designee) elects to assume this Lease under this paragraph (b) then, as of
the date of such assumption, the lien of the Leasehold Mortgage shall attach to
the interests of the lessee under this Lease if the lessee is someone other than
the Mortgagee. The attaching of the lien of the Leasehold Mortgage to the
interests of the lessee under this Lease shall be without loss of priority, so
that the Mortgagee at all times has a first lien on the interests in question.
The provisions of this paragraph (b) shall survive the rejection, disaffirmance
or termination of the Ground Lease or this Lease and shall continue in full
effect thereafter inasmuch as this provision is entered into for the benefit of
the Mortgagee, may be relied upon by the Mortgagee and constitutes a separate
and independent contract made by the County for the benefit of the Mortgagee as
third party beneficiary. From the effective date of such rejection,
disaffirmance, or termination of this Lease to the date of the assumption of
this Lease, the Mortgagee may use and enjoy the benefits of this Lease without
hindrance by the County so long as the Mortgagee shall continue to make all
payments due and owing under this Lease.

 

(c)                                Consent of Mortgagee. No amendment, voluntary
surrender or termination or modification of this Lease shall be valid or binding
unless consented to in writing by the Mortgagee. The Mortgagee shall be a third
party beneficiary of all provisions of this Lease providing rights to the
Mortgagee and such provisions shall be deemed to have been entered into for the
benefit of the Mortgagee and shall be enforceable by the Mortgagee.

 

12.3         Simultaneous Assignment and Subletting of Related Airport
Facilities. Mesaba may not sublet or assign any rights under the Lease, unless
all related rights and facilities which are leased to Mesaba under the Lease, or
any Ground Lease, and which comprise elements of the same Facility or portion
thereof or are necessary to the efficient and economic use of the rights or
facilities being sublet or assigned are sublet or assigned simultaneously to the
same sublessee or assignee, and unless such sublessee or assignee assumes in
writing all obligations of Mesaba under the Lease or under the Ground Lease, as
appropriate, relating to such rights and facilities.

 

12.4         Sublessee, Etc., Bound by Ordinance.,. Any purchaser, assignee,
transferee or sublessee of Mesaba’s rights and obligations hereunder shall be
subject to and bound by the Ordinance.

 

ARTICLE XIII

GROUND LEASE

 

13.1         Relationship of the Lease to Ground Lease. The County and Mesaba
agree, between themselves and for the benefit of the holders of the Bonds, that
Ground Lease shall contain or recognize the following terms and conditions:

 

28

--------------------------------------------------------------------------------


 

(a)           The ground space covered by such Ground Lease shall be adequate
for the needs of Mesaba in operating the Facilities located on such ground
space, and shall also take account of the needs of any successor lessee.

 

(b)           The essential purpose of the Ground Lease shall be to define the
ground space for the Facilities and the ground rents therefor. The terms and
conditions of any Ground Lease shall not duplicate the terms and provisions of
the Lease, but in event of such duplication, the terms and provisions of the
Lease shall control and supersede any conflicting provisions of the Ground
Lease.

 

(c)           Under the Ground Lease Mesaba shall pay the customary ground rents
and related administration, operation and maintenance costs customarily assumed
by a lessee of a special facility, and shall receive no credit therefor which
would subsidize the capital or operating or maintenance costs of any Facilities.

 

ARTICLE XIV

MISCELLANEOUS PROVISIONS

 

14.1         Notices. Notices shall be sufficient if sent by registered or
certified mail, postage prepaid, to the County addressed to the Wayne County
Director of the Airport, Detroit Metropolitan Wayne County Airport, L.C. Smith
Terminal, Mezzanine Level, Romulus, Michigan 48242; to Mesaba addressed to
Mesaba Aviation, Inc., 7501 26th Avenue South, Minneapolis, Minnesota 55450,
Attention! President, and to the Bank addressed to Norwest Bank Minnesota,
National Association, Norwest Center, Sixth and Marquette Avenue, Minneapolis,
Minnesota 55479-0134, Attention: Vice President, Industrial Products Division,
or to such other respective addressees as the parties may designate to each
other in writing. The Bank and the Trustee shall receive copies of all notices
given by any party to any other party.

 

14.2         Paragraph Headings. The paragraph headings contained herein are for
convenience in reference and are not intended to define or limit the scope of
any provision of the Lease.

 

14.3         Severability. In the event any covenant, condition or provision
under the Lease is held to be invalid by any court of competent jurisdiction,
the invalidity of any such covenant, condition or provision shall in no way
affect any other covenant, condition or provision herein contained; provided
that the invalidity of any such covenant, condition or provision does not
materially prejudice either the County or Mesaba in its respective rights and
obligations contained in the valid covenants, conditions or provisions of the
Lease.

 

14.4         Binding Effect. All the covenants, stipulations and agreements in
the Lease shall extend to and bind the legal representatives, successors and
assigns of the respective parties hereto.

 

14.5         Lease to United States of America. During time of war or national
emergency the County shall have the right to lease the landing area or any part
thereof to the United States for military or naval use, and, if any such lease
is executed, the provisions of this instrument insofar as they are inconsistent
with the provisions of the lease to the United States, shall be suspended.

 

It is agreed that the Lease shall be subordinate to the provisions of any
existing or future agreement between the County and the United States, relative
to the operation or maintenance of

 

29

--------------------------------------------------------------------------------


 

the Airport, the execution of which has been or may be required as a condition
precedent to the expenditure of Federal funds for the development of the
Airport.

 

14.6         Amendment. The Assistant County Executive for Airports and Major
County Construction is authorized to approve and execute such amendments to this
Lease which, on the advice of counsel, are necessary or advisable and not
materially adverse to the County, provided the Lease may not be amended without
the written consent of the Trustee, and no amendment to the Lease shall be
binding upon either party hereto until such amendment is reduced to writing and
executed by both parties hereto.

 

14.7         Governing Law. The Lease shall be governed in all respects, whether
as to validity, construction, performance or otherwise, by the laws of the State
of Michigan.

 

14.8         Cancellation by Mesaba. Mesaba may, so long as it is not in default
in any payments to the County hereunder, cancel the Lease by giving the County
30 days’ advance written notice, upon or after the happening of any one of the
following events:

 

(a)           Issuance by any court of competent jurisdiction of an injunction
in any way substantially preventing or restraining the use of the Airport or any
part thereof necessary for Mesaba’s operations, and the remaining in force of
such injunction for a period of at least 30 days after Mesaba has exhausted or
abandoned all appeals;

 

(b)           The inability of Mesaba, due to circumstances beyond its control,
to use, for a period in excess of 90 days, the Airport or to exercise any rights
and privileges granted to Mesaba hereunder and necessary to its operations
because of any law or ordinance, or because of any order, rule, regulation or
other action or any non-action of the United States Department of Transportation
or any other governmental authority, or, because of earthquake, other casualty
(excepting fire) or because of acts of God or the public enemy;

 

and provided that no such cancellation shall be effective until payment by
Mesaba of Special Facilities Charges in an amount sufficient to pay the County
the remaining principal of, Redemption Price and interest on the Bonds through
maturity or redemption of the Bonds together with all fees and expenses
reasonably necessary to accomplish any such redemption.

 

14.9         Cancellation by County. Solely at the discretion and option of the
County, under the conditions listed herein, the County may cancel the Lease upon
six months’ written notice to Mesaba, provided that; (i) the cancellation is
part of the closing of the entire Airport; to air traffic and (ii) no airline
may operate at the Airport after the closing;( and (iii) the County shall
deposit with the Trustee sums obtained from Mesaba sufficient to pay remaining
principal of, Redemption Price and interest on the Bonds to and including the
next date for which the Bonds are subject to optional redemption or until
maturity. The foregoing shall not be construed as a County covenant to continue
operation of the Airport or preclude the County from closing the Airport in more
or less than six months in the exercise of any governmental powers without
making any such payment.

 

14.10       Rights After Bonds Paid. When the Series 1990 Bonds have been fully
paid and Mesaba has satisfied the reimbursement obligations to the Bank or any
subsequent Mortgagee, then the Bank or subsequent Mortgagee shall, upon demand
of the County, execute and file such documents as may be necessary in the
County’s discretion to evidence the extinguishment of the Bank’s or the
Mortgagee’s rights or interests in the Facilities, and thereafter all
requirements

 

30

--------------------------------------------------------------------------------


 

respecting notice to or consent from the Bank, subsequent Mortgagee or Trustee
shall be of no force and effect and the Special Facilities Charges shall be paid
directly to the County.

 

 

IN WITNESS WHEREOF, the parties have caused this Lease to be executed as of the
day and year first above written.

 

 

 

 

 

 

CHARTER COUNTY OF WAYNE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Edward H. McNamara

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MESABA AVIATION, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert D. Swenson

 

 

 

 

 

Its President

 

31

--------------------------------------------------------------------------------